DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The objection to the title is overcome.
The 112 rejection is overcome.
The applicant argues on page 10 that in “the approach of Ali [] there are only partial-thickness openings 30 (opening) within the insulating layer 24B (display cover)”. However, Ali teaches openings that are both partially through a layer, as shown in FIG. 8, and completely through a layer, as shown in e.g. FIG. 29. This amendment does not distinguish over Ali. 
The applicant argues on pages 10 and 11 that “it is noted that the Office Action contends that it would be reasonable to have circuitry above the structure shown in Ali, so that the combination with Denger can be made, however, it is noted that Ali shows a display cover, and not a display base substrate (as shown in Denger), and so it is not reasonable to combine the circuitry of Denger that is disposed over a display base 
The rejection never stated that the circuitry would be above the cover of Ali. Rather (in paragraph 11 of the Non-Final Rejection) it stated that “[i]t would have been obvious to have used the cover of Ali with the substrate and display layers of Denger, as a flexible elements compatible with each other.” That is, the rejection combined Ali and Denger as a flexible cover for a flexible substrate, which is precisely the purpose of Ali. Claim 1 recites “an insulating layer disposed on the flexible substrate” and “a wire disposed on the insulating layer and the stress relaxation layer”; “on” does not mean strictly “above”, particularly under the broadest reasonable interpretation standard. Furthermore, the applicant addresses the definition of “on” in the present specification on page 10: “Throughout the specification, it will be understood that when an element such as a layer, film, region, or substrate is referred to as being ‘on’ another element, it may be directly on the other element or intervening elements may also be present. Further, the word ‘on’ means positioned on or below the object, and does not necessarily mean positioned on the upper side of the object based on the orientation of the object with respect to the direction of gravity.” Thus there is no requirement in the claims for any element to be 
With regard to claim 11, Ai in view of Denger would have the wiring in direct contact with the organic insulating layer, as explained in the rejection below.
The rejections are not overcome.
If the applicant continues to believe that the claims distinguish over the present rejections, the applicant is invited to contact the examiner to discuss the matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ai, US 10,020,462, in view of Denger, US 2014/0042406.
Claim 1: Ali discloses 
an insulating layer (24L, FIG. 29); 
an opening (col. 8 ll. 33-44) defined in the insulating layer at least partially in the bending area;
a stress relaxation layer (24B’’) disposed in the opening;
wherein the opening penetrates a full thickness of the insulating layer (FIG. 29).
Additionally, the bending area of the embodiment of Ali FIG. 12 can be considered as a multilayer structure, as the insulating layer of claim 1 is not defined in a way that would prevent this interpretation:

    PNG
    media_image1.png
    203
    587
    media_image1.png
    Greyscale

In which case the openings penetrate the full thickness of the insulating layer.
Ali only discloses the cover, not the entire device. However, it would have been expected that the underlying layers to have the remaining elements. Denger discloses: 
a flexible substrate (310 or 322, FIG. 15I) including display area (106 and below) and a bending area (316 and above) adjacent to the display area; 
and a wire (401-404, FIGS. 16A-16C).
It would have been obvious to have used the cover of Ali with the substrate and display layers of Denger, as a flexible elements compatible with each other. Ali discloses that “[u]nderlying display layers in a display panel (e.g., a polymer substrate, metal traces, and other conducting and dielectric layers in an organic light-emitting diode panel) may also be provided with structures that are flexible and can be bent without damage.” 
In Ai in view of Denger, the wire is disposed (directly or indirectly) on the insulating layer and the stress relaxation layer, as both are in the bending region, and the insulating layer is disposed on the flexible substrate.
Claim 2: Denger discloses a pixel ([0047]) located in the display area, wherein the wire is electrically connected to the pixel ([0054]).
Claim 3: in Ai in view of Denger, the stress relaxation layer contacts (directly or indirectly) the flexible substrate.
Claim 4: the opening is provided in plural spaced apart from each other along a length direction of the wires. Ai FIGS. 8-13; Denger FIGS. 16A-16C. With regard to the embodiment of Ai FIG. 29, the additional lengthwise opening(s) would be duplication of parts, which is not a source of patentable distinction. MPEP 2144.04(VI).
Claim 5: a top surface of the stress relaxation layer and a top surface of the insulating layer are positioned at substantially the same height from a surface of the flexible substrate. Ai FIGS. 12 and 29. Note that top and bottom are not defined in the claims.
Claim 6: the insulating layer includes a plurality of inorganic layers (col. 8 ll. 23-26) stacked on the flexible substrate, and the opening penetrates the plurality of inorganic layers. Note that because of the nonexclusive language of claim 6, the claimed plurality of inorganic layers can be separated by the other inorganic layers that the opening does not penetrate.
With respect to the embodiment of FIG. 12, as there are no differences recited between the layers, layer 24 of Ai can be divided into different layers:

    PNG
    media_image1.png
    203
    587
    media_image1.png
    Greyscale

Note that the top and bottom directs are not defined.
Claim 8: the wire is covered by an organic layer (polymer layer 48, Denger at [0051]).
Claim 9: the stress relaxation layer includes an organic insulation material (Ai, col. 6 ll. 46-51).
Claim 10: a surface of the wire includes a first portion contacting the insulating layer and a second portion contacting the stress relaxation layer. Note that as the wiring, the insulating layer and the stress relaxation layer are all in the bending region, the wiring will contact (directly or indirectly) each of the insulating layer and the stress relaxation layer. See Ai FIG. 8, with the openings extending across the entire width, and thus regardless of 
Claim 20: Denger discloses at [0055] that “[c]onductive traces 51 may be formed on surface 64 and/or embedded within layer 48.” Thus with the traces on the outside surface 64, the wire (traces) would contact the lower surface of the cover, which in embodiments such as FIG. 12 of Ai has the opening with the organic insulating layer on the bottom surface. As the wire (traces 51) of Denger extends along the entire length of the periphery of the device (FIG. 12), it will also contact at other points the inorganic insulating layer. With respect to the embodiment of FIG. 29, it would have been within ordinary skill in the art to determine which layers would have organic insulating layers 24B’’, including in lower layers, particularly as other embodiments of Ai have the organic insulating (compressible material) layer in the lowermost portion (e.g. FIG. 12). 
Claim 11: Ai discloses
an inorganic insulating layer (col. 5 ll. 53-63, col. 8 ll. 23-26) disposed on the flexible substrate, the inorganic insulating layer comprising an opening at least partially overlapping the bending area (FIG. 12, 30; FIG. 29, col. 8 ll. 33-44);
an organic insulating layer (32, col. 6 ll. 46-51; 24B’’, col. 6 ll. 46-51) disposed in the opening.
Ali only discloses the cover, not the entire device. However, it would have been expected that the underlying layers would have the remaining elements. Denger discloses: 
a flexible substrate (310 or 322, FIG. 15I) including display area (106 and below) and a bending area (316 and above) adjacent to the display area; 
and a wire (401-404, FIGS. 16A-16C).
It would have been obvious to have used the cover of Ali with the substrate and display layers of Denger, as flexible elements compatible with each other. Ali discloses that “[u]nderlying display layers in a display panel (e.g., a polymer substrate, metal traces, and other conducting and dielectric layers in an organic light-emitting diode panel) may also be provided with structures that are flexible and can be bent without damage.”
Denger discloses at [0055] that “[c]onductive traces 51 may be formed on surface 64 and/or embedded within layer 48.” Thus with the traces on the outside surface 64, the wire (traces) would contact the lower surface of the cover, which in embodiments such as FIG. 12 of Ai has the 
Claim 12: Denger discloses a pixel ([0047]) located in the display area, wherein the wire is electrically connected to the pixel ([0054]).
Claim 13: the organic insulating layer contacts directly the flexible substrate, as the organic insulating layer is on the bottom of the cover (Ai FIG. 12) and the flexible substrate can correspond to the upper layer of the device of Denger.
Claim 14: the bending area is bent based with respect to a bending axis (22), and the opening extends along a direction parallel to the bending axis. See Ai FIGS. 8, 15.
Claim 15: the opening is provided in plural spaced apart from each other along a length direction of the wires. Compare Ai FIGS. 8-13, Denger FIGS. 16A-16C.
Claim 16: a top surface of the stress relaxation layer and a top surface of the insulating layer are positioned at substantially the same height from a surface of the flexible substrate. Ai FIG. 12. Note that top and bottom are not defined in the claims.
Claim 18: Denger disclose an organic layer (polymer layer 48, Denger at [0051]) disposed on the wire and (directly or indirectly) the inorganic insulating layer.
Claim 19: a surface of the wire includes first portion contacting the inorganic insulating layer and a second portion contacting the organic insulating layer.
Denger discloses at [0055] that “[c]onductive traces 51 may be formed on surface 64 and/or embedded within layer 48.” Thus with the traces on the outside surface 64, the wire (traces) would contact the lower surface of the cover, which in embodiments such as FIG. 12 of Ai has the opening with the organic insulating layer on the bottom surface. As the wire (traces 51) of Denger extends along the entire length of the periphery of the device (FIG. 12), it will also contact at other points the inorganic insulating layer.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ai in view of Denger and Kim, US 2017/0025640. 
Claim 7: Denger discloses barrier layer 102, but does not disclose the majority of the various layers making up the different parts of the display. Kim discloses a barrier layer and buffer layer ([0033]). It would have been 
Claim 17: the lowest layer of Denger can be considered the flexible substrate. There are various layers that can be part of stacked layers recited in claim 17; device layers of Denger and the layer(s) of the cover of Ai that would go over the device layers. The inorganic layer of the cover of Ai, which would be the topmost layer, has the opening in it. The other layers include a barrier layer, which Denger discloses (barrier layer 102). Denger does not disclose the majority of the various layers making up the different parts of the display. Kim discloses a barrier layer and buffer layer ([0033]). It would have been obvious to have had such layers in Denger as common layers in displays useful for protecting the display.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER BRADFORD/Primary Examiner, Art Unit 2897